Citation Nr: 0903514	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post surgery, cancer of 
the right breast.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to September 
1976 and from May 1978 to May 1999.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The veteran provided testimony at an October 2008 video 
hearing before the undersigned.  A transcript of that 
proceeding is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

This veteran submitted her November 2004 claim seeking a 
grant of service connection for cancer of the right breast.  
Service treatment records indicate a 1990 diagnosis of 
fibrocystic disease in the right breast, followed by years of 
normal mammograms, and a 1999 removal of fatty tissue from 
the right axilla with no malignancy found.  The cancer of the 
right breast was diagnosed in 2004.  The veteran was afforded 
a June 2005 VA examination to determine whether the cancer of 
the right breast was related to the fibrocystic disease found 
in service.  The examiner opined that there was no 
relationship.  In its August 2005 decision the RO denied 
service connection on a direct basis because there was no 
finding or treatment of cancer in the veteran's service 
treatment records, and on a secondary basis because the RO 
had previously denied service connection for the occurrence 
of fibrocystic disease.

In October 2008 the veteran testified via videoconference 
before the undersigned and for the first time described her 
duties as a bio-engineer in service.  Her duties entailed 
responding to airplane accidents, inspecting missile sites, 
and even physically collecting hazardous waste for proper 
disposal while assigned to a military medical school.  She 
stated she was regularly exposed to radon and chemical 
compounds such as MEKPK, PCP's, and spilled fuels.  The 
veteran's DD-214 for her period of service dated from May 
1978 to May 1999 shows her specialty as T4BO71 
bioenvironmental engineering craftsman, technical training 
instructor (4 years, 5 months) and 4BO71 bioenvironmental 
engineering craftsman (16 years, 7 months).

The RO has not yet adjudicated the veteran's claim under the 
above referenced theory of entitlement for service 
connection.  The Board is required to address all theories 
raised by either the claimant or the evidence of record.  
Separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000); Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. 
Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Thus, 
before the Board issues an appellate decision, additional 
development is needed.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure that all of the 
veteran's service personnel records have 
been obtained, to include any evidence 
relating to occupational exposure to toxic 
agents, and conduct any additional 
development that is necessary, before 
making a finding as to whether the veteran 
was exposed to a known toxic agent.

	     2.  If and only if the RO/AMC confirms 
that the veteran was exposed to any toxic 
agent during service, to include VA 
recognized carcinogenic and following any 
other regulatory requirements mandated, 
the veteran should be afforded a VA 
medical examination with an appropriate 
examiner to determine the likely etiology 
of her breast cancer.  The examiner 
should review the relevant evidence in 
the claims file and indicate as such in 
the examination report.

	     Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment), the physical 
examination, any laboratory tests that 
are deemed necessary, and any additional 
examinations that are warranted, the 
clinician is requested to answer the 
following question:

	     Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's breast cancer is 
causally linked to exposure to a toxic 
agent while on active duty, to include any 
toxic agent that has been confirmed by the 
RO/AMC?

	     Note 1:  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

               Note 2:  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  The clinician is 
advised that if a conclusion cannot be 
reached without resort to speculation, 
s/he should so indicate in the examination 
report.

	     3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claim.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

